Citation Nr: 1803191	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for psoriasis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran filed a notice of disagreement (NOD) for the rating decision in May 2011.  A statement of the case (SOC) was issued in February 2014, and the Veteran perfected his appeal in April 2014.  


FINDING OF FACT

The Veteran's psoriasis has not affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for psoriasis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7816 (2008 & 2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  
 
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's psoriasis is rated as noncompensably disabling, effective March 26, 2007.  Under Diagnostic Code 7816, a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.

Based on the totality of the evidence, the Veteran's psoriasis does not approximate the criteria for an initial compensable rating. 

The Veteran was afforded a VA examination in October 2010.  The examiner noted a small patch of scaling over the crown of the scalp, several well-demarcated hyperpigmented mildly scaly plaques on the trunk, hyperpigmented to violaceous well-demarcated non-scaly plaques on the thighs with silver scaling plaque on the left lateral upper thigh, and small scaly hyperpigmented plaque on each elbow.  The examiner stated that the Veteran was treated with clobetasol and betamethasone ointments, along with coal tar shampoo.  The Veteran reported moderate control with this treatment.  The examiner noted the Veteran had no functional impairment, no systemic symptoms, or other abnormalities.  The examiner stated that less than 5 percent of the entire body was affected and less than 1 percent of exposed areas was affected.  

The Veteran has received regular medical care for his psoriasis from the Chicago VA Medical Center.  The Veteran was diagnosed with psoriasis in August 2009 after a biopsy indicating pathology consistent with psoriasis.  An August 2009 physical examination revealed mildly scaly plaques on the scalp, trunk, legs, and elbow.  The Veteran underwent phototherapy from August to September 2009 to treat his skin condition.  Treating records from January 2010 identified large silver scale patches on the thighs and back.  August 2013 medical records indicate hypertrophic plaques with minimal scale on the lower legs, thighs, and back.  The Veteran has been continuously been treated throughout the appeal period with topical medication, as noted by the VA examiner.  Treating records indicate persistent, but controlled, psoriasis with topical medication.  

The Board acknowledges the Veteran submitted photographs of his psoriasis with his NOD in May 2011.  However, these photographs do not indicate that the Veteran's disability approximates the higher rating criteria.  The photographs identify abnormalities on the Veteran's legs and back.  These are the same areas as identified in the Veteran's medical records by the October 2010 VA examiner.  As such, the photographs do not indicate the Veteran's condition worsened from when he was evaluated by the VA examiner.  Additionally, the Veteran has not stated that his condition worsened since the October 2010 examination.  

The Board has considered the Veteran's statement that he is entitled to a compensable rating as he has scarring over more than 1 percent of his body.  The Veteran's medical records do not indicate scarring from his skin condition, and the Board notes the Veteran is separately service connected for post-operative scarring, status post coronary artery bypass graft.  For the Veteran to be entitled to a compensable rating, there must be at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected.  No medical evidence of record indicates this percentage of his body is affected.  

The VA examiner opinion is the most probative evidence of record regarding the percentage of the Veteran's body affected as he examined the Veteran and has the medical expertise to evaluate the severity of the Veteran's disability.  The examiner stated that less than 5 percent of the entire body was affected and less than 1 percent of exposed areas was affected, which is most consistent with a noncompensable rating.  

In addition, the Veteran has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Veteran has been prescribed clobetasol, which is a topical corticosteroid.  However, the use of a topical corticosteroid does not rise to the level of systemic therapy as contemplated by the rating criteria.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  In this case, the Veteran's use of corticosteroids has been limited to topical applications of affected areas, including the legs, trunk, and elbows.  Therefore, the Board does not consider the Veteran's use of a topical corticosteroid to be systemic therapy for VA purposes.  

The Board has considered other potentially applicable diagnostic codes.  Under Diagnostic Code 7816, psoriasis can be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801-7805.  Diagnostic Codes 7800-7805 are not applicable because there is no indication in the available medical evidence of record that the Veteran has burn scars or scarring and/or disfigurement of any kind on his face, neck, or body as a result of his service-connected skin disorder.  As noted above, the Veteran has been separately service-connected for post-operative scarring, status post coronary artery bypass graft.

The preponderance of the evidence indicates the Veteran's level of disability most closely approximates the criteria for a noncompensable rating, and a higher disability rating is not warranted.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  

II.  Extraschedular Consideration 

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  In determining whether a referral for extraschedular evaluation is warranted, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's May 2011 statement that he believes he is entitled to a higher rating for psoriasis because he has limited mobility of his hands and feet, limited movement of his back, and limited movement and pain in his knees.  The Veteran previously reported hand pain, knee pain, shoulder pain, and stiffness in his hands to his treating providers, and he was evaluated for possible psoriatic arthritis based on these complaints at a VA Medical Center in December 2009 and February 2014.  February 2010 VA Medical Center records indicated there was no evidence of psoriatic arthritis and attributed the Veteran's pain to osteoarthritis and likely impingement of the left shoulder.  February 2014 VA Medical Center records indicated no evidence concerning psoriatic arthritis and noted an impression of overuse tendonitis.  Service connection has not been established for osteoarthritis or tendonitis.  

There is no competent evidence in the record to suggest that symptoms of back, hands, feet, and knee pain, as well as limited mobility and movement, are related to the service-connected psoriasis.  Although the Veteran is component to report these symptoms, the issue of whether these symptoms are related to a specific impairment is a complex medical question, and is not within the knowledge of a lay person or determinable by observation with one's senses.  The VA Medical Center records attribute the Veteran's hand, knee, and shoulder pain, as well as stiffness of the hands to a variety of other non-service connected conditions, such as osteoarthritis, impingement, and tendonitis.  Therefore, the Board finds that these symptoms are not attributable to the Veteran's service-connected psoriasis.    

For these reasons, the Board finds that the record does not establish that the Veteran's psoriasis is so exceptional or unusual as to warrant referral for extraschedular consideration.  


ORDER

Entitlement to an initial compensable rating for psoriasis is denied.



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


